CaSe: lZlQ-CV-OOl45-DAP DOC #Z 104-8 Fi|e_d: 03/05/19 l Of 22. Page|D #Z 2896

 

Febluary 27, 2019

Mark Dottore Sent Overnight Via UPS
Dottore Cornpanies #IZ A87 964 02 9010 7619
2344 Canal Road

Cleveland, OH 44113

Randall K. Barton
Chairman of the Board
Drea;m Center Education Hoidings

Re: Denial of Change of OWnership
Argosy University
OPE ID: 021799()0

Dear Mr. Dottore and Mr. Barton:

The Multi Regional and Foreign School Participation Division (“MRFSPD”) ofthc U.S.
Department of Education (“Department”) has reviewed Argosy University’$ (“Argosy” or “the
lnstitution”) application for approval of a change in ownership or structure resulting in a change
of control (“CIO”). Prior to the CIO, Argosy Was owned by Education Management Corporation
(“EDMC”). The CIO was accomplished pursuant to the terms of the Amended and Restated
Purchase Agreement dated February 24, 2017 (“ARPA”) between EDMC and its affiliates
(“Sellers”), and the Drearn Center Foundation (“DCF”), a California nonprofit corporation, and
its affiliated including Dream Center Education Holdings, LLC (“DCEH”). The CIO, Which
Was accomplished 1n two closings (in October 2017 and January 2018) also included other
EDMC~affiliated institutions - certain of the Art lnstitutes and South University. The parties to

 

1The following institutions were inciuded in the CIO:
Argosy University ({}2179900)
South University (Ol 3039{]0)
Miami Intemational University of Art & Design (00887800)
The Art Institute of Houston (021 17100)
The Art Institute of Atlanta (00927{}00)
The Art Institute of Seattie (02291300)
The Art ]nstitute ofPortland (00’78 £900)
The Art Institute of Fort Lauderdale {01019500)
The Art Institute of Phoenix (04051300)
The AIt Institute of Colorado (02078900)
The Iilinois Institute of Art (0]258400)
The Art lnstitute of Pittsburgh (00747000)
The Art lnstitute of Philadelphia (0(}835000)

Fedetat§’tddant

nn OFFiCE af ike L! S. OEPARTMENT of EDUOATIUN

 

§'. …ii.§ ':il§i:l#l"‘,=.\ § "'_"i.§it`if,¢l §liézl§"'(""""*" `7""‘:""

=:,, ------
;; 7 ¢, .....

   

 

CB_S€Z 1219-CV-OOl45-DAP DOC #Z 104-8 Fil€d! 03/05/19 2 Of 22. PB_Q€|D #Z 2897
Dream Center Education Holdings

Argosy University OPE ID: 02179900
Page 2 of 7

the ARPA also requested the Department’s approval of the institutions’ conversion to nonprofit
status as a result of its new ownership under DCF. This letter only addresses the Department’s
determination in regard to Argosy.

The Department has determined that the application for the CI() and the request to convert to
nonprofit status cannot be approved because the Institution does not meet certain required
standards, as explained below. Accordingly, Argosy’s participation in the student financial
assistance programs authorized pursuant to Title IV of the Higher Education Act of 1965 , as
amended, 20 U.S,C. §§ 1070 er seq. (“Title IV, HEA programs”) is ended as of the date of this
letter in accordance with 34 C.F.R. § 600.20(h)(2)(ii).

To establish eligibility and to continue participation in the Title IV, HEA programs, an institution
must demonstrate to the Depart.rnent that, after the change in ownership and control, the
institution qualifies to be certified to participate under 34 C.F.R. Part 668, Subpart B. 34 C.F.R.
§ 600.31(a)(3)(ii). Pursuant to 34 C.F.R. § 668.13(a), for the Department to certify Argosy to
participate in the 'I`itle iV, HEA programs, it must qualify as an eligible institution under 34
C.F.R. Part 600, meet the standards of financial responsibility set forth at 34 C.F.R. § 668.15 and
34 C.F.R. Part 668, Subpait L, and meet the standards cf administrative capability set forth at 34
C.F.R. § 668.16. Further, to participate in any Title lV, HEA program, the institution must meet
the fiduciary standard of conduct set forth at 34 C.F.R. § 668.82(a) and (b)(i). Based on its
current financial situation, and in particular, its failure to pay Title IV, I-IEA credit balances owed
to its students and parents, Argosy does not meet any of these standards

I. ARGOSY DOES NO'I` MEET THE FIDUCIARY STANDARD OF CONDUC'I`

Following the CIO, DCEH officials entered into a temporary provisional program participation
agreement (“TPPPA”) with the Department on October 17 , 2017, allowing Argosy to continue to
participate in the Title IV, HEA programs subsequent to its purchase by DCEH. A material term
of the TPPPA was Argosy’s agreement to comply with all Title IV, HEA program requirements,
which include the requirement to hold all funds it receives under the Title IV, HEA programs in
trust2 for the intended student beneficiaries and the Department. 20 U.S.C. § 1094(a)(1); 34
C.F.R. §§ 668.14, 668.161(b). As a trustee of those funds, Argosy is prohibited nom using or
hypothecating the funds for any other purpose Argosy is subject to the highest standard of care
and diligence in administering the Title IV, HEA programs and in accounting to the Secretary for
the funds received 34 C.F.R. § 668.82(a), (b) (fiduciary standard). The Department has
determined that Argosy’s failure to properly administer the Title IV, HEA program funds
entrusted to it constitutes a grievous breach of its fiduciary duty to the Department.

The Department first placed Argosy on the heightened cash monitoring payment method set
forth in 34 C.F.R. § 668.162(d)(1) (“HCMl”) on March 1, 2007. Argosy continued on HCMI
until it was placed on the payment method set forth in 34 C.F.R. § 668.162(d)(2) (“HCMZ”) on
January 25, 2019. The Department places an institution on heightened cash management (either

 

2 The only exception is for funds provided by the Department for administrative expenses and funds used for the
.iob Location and Development Program under 34 C.l'-`.R. Part 675, Subpart B.

 

CaSe: 1219-CV-OOJ__45-DAP_ DOC #: 104-8 Filed: 03/05/19 3 Of 22. Page|D #: 2898
Dream Center Education Holdmgs

Argosy University OPE ID: 02179900
Page 3 of 7

HCMl o§ HCMZ) when the institution’s financial circumstances necessitate a higher level of
scrutiny

Under both HCMl and HCMZ, an institution must credit a student’s ledger account for the
amount of Title IV, HEA program funds that the student or parent is eligible to receive, and pay
the amount of any credit balance due under 34 C.F.R. § 668.164(h), before the institution
submits a request for funds to the Department. See 34 C.F.R. § 668.162(d)(l) and (2). A Title
iV, HEA credit balance occurs whenever the amount of program funds credited to a student’s
ledger account for a payment period exceeds the amount assessed the student for allowable
charges associated with that payment period. 34 C.F.R. § 66 8.164(h)(l). The credit balance
must be paid directly to the student or parent as soon as possible, but no later than 14 days after
the balance occurred if the credit balance occurred after the first day of class of a payment
period; or l4 days after the first day of class of a payment period if the credit balance occurred
on or before the first day of class of that payment period. 34 C.F.R. § 668.164(h)(2). The
regulatory requirement that all institutions on heightened cash monitoring pay credit balances to
students and parents prior to obtaining funds from the Department was specifically designed to
ensure that student beneficiaries are protected when institutions experience financial difficulties

In late December 2018, as DCEH was threatening receivership, the Depaitrnent placed the
DCEI-l schools on “route pay.” This protection was put in place so that funds would not be
automatically released to DCEI-I, but would have to be manually released by the Department.
On lanuary 18, 2019, the federal court in the Northern District of Ohio appointed Mr. Dottore as
the receiver (“Receiver”) over DCEH and its subsidiaries, thereby subjecting Argosy to the
receivership The complaint in that action, the motion seeking an appointment of a receiver, and
the receivership order all describe dire financial circumstances confronting DCEH and its
subsidiaries When an institution is subject to a receivership order, the Department promptly
places that institution on HCME. Here, the Department provided advance notice to DCEH that
its schools would be placed on HCMZ in the event of a receivership 011 January 25, 2019,
following the appointment of the Receiver on January lS‘h, the Department transferred Argosy to
HCMZ.

ln late January 2019, the Department began to hear numerous complaints from students and
parents that Argosy had failed to pay credit balances owed to its students As an institution on
heightened cash monitoring (on I-ICMl and later, on HCM?,), Argosy was required to first pay
student Title IV, HEA credit balances4 before submitting a request for payment to the
Department. 34 C.F.R. § 668.162(d). Not only did Argosy fail to pay credit balances prior to
submitting its requests for payment from the Department, even after Argosy received the funds,
it still failed to pay those credit balances

On February 6, 2019, the Departrnent requested the Receiver to provide a list of all of unpaid
credit balance stipends that Argosy owed to students On February 7, 2019, the Departrnent
received a summary table and a zip file of unpaid student stipends. The student level detail in
the zip file showed that Argosy had not paid stipends totaling 316,299,840, including stipends

 

3 The Department has sole discretion to determine the method under which it provides ’l`itle lV, HEA program funds
to an institution The Department may provide these funds under the advance payment method, reimbursement
payment method, or heightened cash monitoring payment method 34 C.F.R. § 668.162(a).

4 Argcsy refers to these credit balances as “stipends.”

 

 

CB_S€Z lil9-CV-OOl45-DAP DOC #Z 104-8 Fil€di 03/05/19 4 0122. Pag€|D #Z 2899
Dream Center Education I-loldings
Argosy University OPE ID: 02179900
Page 4 of 7

for students at Western State College of Law. The summary chart indicated that $10,400,05 9 of
those stipends had been unpaid for at least 14 days (the summary chart does not include the law
school). See e~mail from D. Linscott (Dottore Companies) udth summary chart, attached hereto
as Exhibit l (because the zip file has student level detail, it is not included in Exhibit l). Also on
February 7, 2019, the Receiver sent a letter to the Departrnent regarding the disposition of the
Titie IV, HEA funds that the Department paid to Argosy between January l, 2019 and February
5, 2019. The Cash Flow statement enclosed with the letter showed that although Argosy
received $12,955,761 in Title lV, HEA program funds during that time period, Argosy paid
$4,289,010 to its staff, paid $2,178,879 to vendors, paid $1,768,875 to DCEH for payroll
expenses, and maintained $3,811,883 in the receivership account, instead of ensuring that all
Title IV, HEA credit balances were paid to its students and parents. See Mark Dottore letter to
Diane Auer Jones, dated February 7, 2019, attached hereto as Exhibit 2.

The Department released approximately $9.2 million to Argosy on January 15, 2019, just days
before the Receiver was appointed on January lS, 2019. Another $2.8 million was released on
January 29, 2019, following the appointment of the Receiver. Although the receivership estate
may have been cash-strapped at the time of the Receiver’s appointment, student credit balances
were required to be paid under HCMl and HCMZ regulations before DCEH (and now the
Receiver) obtained reimbursement from the Department. Significant funds were released by the
Department since mid-lanuary, including after the Receiver was appointed, which should have
been used to pay the existing unpaid credit balances owed to students The Receiver also knew
or should have known of the requirements to release the students’ credit balance stipends to
them, and assured the Department that the credit balance problem would be resolved.$`

As set forth in the motion requesting the appointment of a receiver (Doc. 3 in the N.D. Ohio
case), this is not a situation where the appointed receiver is new to the financial circumstances
and obligations of the receivership estate upon his or her appointment 'l`he Receiver had been
Serving as a consultant to DCEl-l and the receivership schools (including Argosy) since October
9, 2018 in various areas, including in regard to the receivership schools’ financial conditions and
strategies, and also to Worl<.' udth governmental and regulatory agencies Nevertheless, it appears
that no plan was in place to ensure that student credit balances were being paid in accordance
With the regulations

Argosy’s actions in failing to pay 'l`itle iV, HEA credit balances is a severe breach of the
required fiduciary standard of conduct to disburse the student’s Titie IV, I-IEA program funds to
them, and demonstrates a blatant disregard of the needs of its students 6

 

5 On February 19, 2019, the Receiver submitted a report to the court in the receivership action (Doc. 55) arguing that
the credit balance funds were “not missing” and that the receivership estate never had the funds to pay student credit
balance stipends, and therefore the credit balances did not need to be paid, asserting that the payment of the credit
balances was “stalled over a ‘chicken and egg’ debate.” Doc. 55 at 2. On February 22, 2019 the Receiver submitted
an updated report (Doc. 68), acknowledging that there may have been “irregularities in the method and manner” in
the draw downs of student stipends. Despite the fact that significant funds were drawn down days before the
January 18th receivership order, that some funds were drawn down after the order, and the fact that the Receiver had
been acting as a consultant for DCEI-l and the receivership schools since October 2018, the Receiver places all
blame for the failure to properly pay the credit balances on the “pre~receivership Dream Center Entities.” Doc. 68 at
2.

6 Argosy only earns the Title lV, HEA program funds as they are credited to the student accounts to pay for tuition
and fees. These credit balance “stipends” are funds the students have borrowed to cover their living expenses and

 

 

CaSe: 1219-CV-OOJ_45-DAP DOC #: 104-8 Filed: 03/05/19 5 Of 22. Page|D #: 2900
Dream Center Education Holdings

Argosy University OPE iD: 02179900
Page 5 of 7

II. ARGOSY DOES N()T MEET THE STANDARDS OF FINANCIAL
RESPONSIBILITY

To begin and to continue to participate in the Title IV, HEA programs an institution must
demonstrate to the Secretary that it is financially responsible under the standards established by
the Department. See 34 C.F.R. § 668.15, 34 C.F.R. Part 668, Subpart L. As provided under 20
U.S.C. § l()99c(c)(l), the Department determines whether an institution is financially responsible
based on the institution’s ability to: provide the services described in its official publications and
Statements; meet all of its financial obligations; and provide the administrative resources
necessary to comply with Title IV, HEA program requirements 34 C.F.R. §§ 668.15(b),
668.171(3),663.171(1))(3).

As noted above, the pleadings in the receivership case describe the serious financial difficulties
facing ail of the receivership schools, including Argosy. lndeed, in the January 18th receivership
order, the court specifically found that DCEH and its subsidiaries were indebted to secured,
trade, and unsecured creditors for sums in excess of $100,000,000 (Order at 1§3).

ln addition, the Departrnent has learned that Argosy has ceased to provide instruction at its
additional location in Phoenix, Arizona (02179907) because it was locked out of the premises,
and is holding classes at Ottawa University, a location for which it is not authorized Students
have reported that they do not have access to computer labs or to all of the equipment or books
needed for their classes Argosy’s failure to maintain and operate its Phoenix school at an
approved location is further evidence of the institution’s lack of financial responsibility and is
inconsistent With the institution’s fiduciary duty to the Department.

Further, on February 7, 2019, the Receiver terminated the employment of Argosy’s chancellor,
and nearly 100 Argosy faculty, academic support personnel and financial aid counselors Those
employees were terminated despite the Receiver’s repeated assurances to the Department that it
Would not do so. Additionally, the Department has been advised that this process was so
disruptive that professors were called out of classrooms while they Were teaching and their
employment terminated These actions have resulted in substantial and irreparable damage to the
academic integrity of Argosy, and accordingly violate the requirements of financial
responsibility set forth in 34 C.F.R. § 668.15(|3) and 668.171(a), because Argosy can no longer
provide the services, including academic programs, described in its official publications and
statements ivioreover, students who are close to graduation are at risk for not being able to be
licensed to practice in psychology if Argosy’s programs no longer meet programmatic
accreditation requirements due to the faculty terminations

 

are not Argosy’s funds to spend. Argosy’s students are in many cases dependent upon the receipt of these credit
balance funds to, among other things make rent or mortgage payments, pay for childcare, and buy groceries ~ all of
which are acceptable living expenses that are part ofthe cost of attendance upon which the Title IV, HEA program
aid was awarded

 

CaSe: 1219-CV-001|__45-DAF? DOC #: 104-8 Filed: 03/05/19 6 Of 22. Page|D #: 2901
Dream Center Education l-Ioldings

Argosy University OPE ID: 02179900
Page 6 of 7

III. ARGOSY HAS FAILED T() MEET THE STAN])ARDS OF
ADMINISTRATIVE CAPABILITY

 

To begin and to continue to participate in any Titie iV, HEA program, an institution must
demonstrate to the Department that the institution is capable of adequately administering the
program under each of the standards established in 34 C.F.R. § 668.16. The Department
considers an institution to have that administrative capability if the institution administers the
Title IV, HEA program in accordance with all statutory provisions of or applicable to Title iv of
the HEA, all applicable regulatory provisions prescribed under that statutory authority, and all
applicable special arrangements and agreements entered into under the authority of` statutes
applicable to Title iV of the HEA. 34 C.F.R. § 668.16(a).

In addition, the institution must designate a capable individual to be responsible for
administering all the Title IV, I-lEA programs in which it participates; use an adequate number of
qualified persons to administer the Title IV, HEA programs in which the institution participates;
administer the Title IV, HEA programs with adequate checks and balances in its system of
internal controls; establish and maintain records required under 34 C.F.R. Part 668, Subpart B
and the individual Title IV, HEA program regulations; and provide adequate financial aid
counseling to eligible students who apply for Title IV, I-IEA program assistance 34 C.P.R. §§

563-1603)(1), (b)(?-), (C)(l)»(d)(l),(h)-

Since learning of the credit balance problem, the Department has requested rosters and other
information regarding the credit balances The information that has been submitted on behalf of
Argosy has been incomplete and/or inconsistent with other information provided on behalf of
Argosy or with the Departmcnt’s records, which raises serious questions about the Institution’s
administrative capability

in addition, for all of the reasons described in Sections land ll above, Argosy has also failed to
meet the standards of administrative capability

IV. CONCLUSION

As detaiied in this letter, the violations involved here are serious, and the potential harm to
students and taxpayers is severe. Therefore, Argosy’s application for approval of its change of
ownership and conversion to nonprofit status is hereby denied

Should Argosy have evidence to dispute the Department’s findings and demonstrate their
inaccuracy, Argosy may submit that evidence via overnight mail to me at:

U.S. Department of liducation
Federal Student Aid/PC

830 First Street NE

Union Center Plaza, 7th Floor

Washington, DC 20202-5340

If any such information is received by l\/iarch ll, 2019, it Will be reviewed and Argosy will be
notified if the denial is modified or rescinded Unless the Department modifies or rescinds the

 

CaSeZ 1219-CV-OOl45-DAP DOC #Z 104-8 Fi|€d: 03/05/19 7 Of 22. Page|D #Z 2902
Dream Center Education I-Ioldings
Argosy University OPE ID: 02179900
Page 7 of 7

denial, Argosy’s eligibility to participate in the Title IV, HEA programs is ended effective the
date of this letter, February 27, 2019.

ln the event that Argosy submits an application to participate in the Title IV, HEA programs in
the future, that application must address the deficiencies noted in this letter.

Please contact Tara Sikora at (215) 656-6488, or Tara.Sikora@ed.gov if you have any questions
regarding the content of this notice

Sincerely,

Michael J. Frola

Director

Multi-Regionai and Foreign Schools Participation
Division

cc: WASC Senior College and University Cornmission
Arizona State Board for Private Postsccondary Education
Calit`ornia Bureau for Private Postsecondary Education
Colorado Division of Private Occupational Schools, Department of Higher Education
Florida Comrnission for lndependent Education
Georgia Non-Public Postsecondary Education Comrnission
Hawaii Department of Comrnerce & Consumer Affairs
Illinois Board of Higher Education
Minnesota Ofiice of Higher Bdueation
Tennessee Higher Education Commission
Texas Higher Education Coordinating Board
Utah Departrnent of Cornrnerce
State Conncil of Higher Education for Virginia
Washington Student Achievement Council
Department of Defense, via 0sd.pentagon.ousd-p-r.rnbx.vol-edu~compliance@rnail.rnil
Depart;ment of Veteran Affairs, via INCOM[NG.VBAVACO@va. gov
Consurner Financial Protection Bureau, via CFPB_ENFWStudents@cfpb. gov

 

CaSe: 1219-CV-00145-DAP DOC #Z 104-8 Filed: 03/05/19 8 Of 22. Page|D #Z 2903

EXH|B|T 1

 

CaSe: 1219-CV-00145-DAP DOC #Z 104-8 Filed: 03/05/19 9 Of 22. Page|D #Z 2904

   

From: Dave Linscott <dave@dottoreco-com>

Sent: Thursday, February 07, 2019 3:05 PM

To: Fro|a, Michae|

Cc: Sikora, Tara; Puffer, Rhonda; Mark Dottore; ‘Mary K Whitmer'
Subject: Student stipend data

Attachments: 2.7.19_RecieverRequest.zip

Attached is the student stipend data you requested One for AU campuses and one for WSU campus
Thanks
Dave

Sent from my Verizon, Samsung Galaxy smartphone

-------- Original message ~------~

From: "Bird, Christopher" <clbird@argosy.edu>
Date: 217/19 2257 PM (GMT-OS:()O)

To: Dave Linscott <dave@dottoreco.com>

Cc: "Caruso, lames" <jcaruso@dcedh.org>
Subject: RE: ArgosnyCEH cash flow for 2019

DBV€

Attached is the requested information for Argosy. There are two files embedded in this zip fi|e. One for AU Campuses
end one for WSU. Password will come in a separate email. When you forward this off make sure you also send the
password separately. Thanks

Chris

From: Dave Linscott [maitto:dave@dottoreco.com]
Sent: Thursday, February 07, 2019 2:36 PM

To: Bird, Christopher

Subject: Re: Argosy/DCEH cash flow for 2019

Will i be able to forward file? I assume it complies with all the confidentiality rules and procedures etc that doe
requires?

 

CaSe: 1219-CV-00145-DAP DOC #Z 104-8 Filed: 03/05/19 10 Of 22. Page|D #Z 2905

 

Sent from my Verizon, Samsung Galaxy smartphone

-------- Original message --------

From: "Bird, Christopher" <clbird@argosy.edu>
Date: 2/7/19 2:28 PM (GMT-{}S:O(})

To: Dave Linscott <dave@dottoreco.com>

Subject: RE: ArgosnyCEH cash flow for 2019

We just received the Argosv Campus tile from Alison's group. | will send it over in the next 20 minutes as | have to
convert it into winzip. We do not have anything from WSU at your this point. l will reach out and get an ETA

From: Dave Linscott [mallto:dave@dottoreco.com]
Sent: Thursday, February 0?, 2019 2:27 PM

To: Bird, Christopher

Subject: Re: Argosy/DCEH cash flow for 2019

When can i promise this data to DOE?

Sent from my Verizon, Samsung Galaxy smartphone

~-»----- Original message --------

From: “Bird, Christopher" <clbird@argosy.edu>

CaSe: 1219-CV-00145-DAP DOC #: 104-8 Filed: 03/05/19 11 Of 22. Page|D #: 2906
Date: 2/7/19 9:31 AM (GMT-OS:OG)
'l`o: Dave Linscott <davc@dottoreco.com>, "Caruso, lames" <jearuso@dcedh.org>

Subj ect: RE: Argosy/DCEH cash flow for 2019

Hey Dave

l will work with She|ley and Alison to get this information for Argosy Campuses and the Ai Schools. We Will need to wait
for WSU as they are Pacific time and this process is handled by a different team.

Chris

From: Dave Linscott [mailto:dave@dottoreco.com]
Sent: Thursday, February 07, 2019 7:12 AM

To: Caruso, James; Bircl, Christopher

Subject: Fwd: Argosy/DCEH cash flow for 2019

Are we able to send this stipend report easily?

Thanl<s

Sent from my Verizon, Samsung Galaxy smartphone

-------- Original message ----“---

 

CaSeZ 1219-CV-00145-DAP DOC #Z 104-8 Filed: 03/05/19 12 Of 22. PagelD #Z 2907
From: "Frola, Michael“ <l\/lichael.Frola@ed.gov>
Date: 216/19 4:20 PM (GMT-OS:U{})

To: Dave Linscott <dave@dottoreco.com>, Mark Dottore <mark@dottoreco.com>, 'Mary K Whitmer'
<mkw@Weadvocate.net>

Cc: "Sikora, Tara" <Tara.@ed.gov>, "Puffer, Rhonda" <Rhonda.@ed.gov>, “Frola, Michael"
<Michael.Frola@ed.gov>

Subject: RE: Argosy/DCEH cash flow for 2019

Dave,

With the Cash Flow report please include a list of all students that have not been paid their stipends to
date, Please include the students name, location, address, phone number, email address, program of study, and
amount of unpaid stipend.

Please follow the procedures below when submitting Personally Identifiable information:

Passwords must be sent separately, with the same school identifiers in tire subject line.

Protect I’ersonal Ident§fmble Information and Encryption Instructz'ons

Reports containing any Personal Identitiable Inforination (Pll), as defined below, must be protected before
transmitting the document electronically. PII is any information about an individual which can be used to
distinguish or trace an individuals identity (sorne examples are name, social security number, birth date, and
place of birth). PII submitted electronically or on media must be submitted in a WinZip iile (.zip tile extension)
encrypted with Advanced Encryption Standard (AES) encryption (256~bit is preferred). The Department of
Education (the Department) uses WinZip. However, files created with other encryption software are acceptable
provided that they are compatible with WinZip and are enerypted with AES encryption. Also, the Departrnent
must receive an access password to view the encrypted information The password must be entailed separately
from the encrypted data. Sclect a complex password at least 12 characters in length and which uses three of the
following characters: upper case lettcr, lower case letter, number, special character.

Thanks,
Mike

 

CaSe: 1219-CV-00145-DAP DOC #Z 104-8 Filed: 03/05/19 13 Of 22.

From: Frola, Michael

Sent: Wednesday, February 06, 2019 3:28 PM

To: Dave Linscott; Mark Dottore; Mary K Whitmer

Cc: Sikora, Tara; Puffer, Rhonda (Rhonda.Puffer@ed.gov)
Subject: RE: Argosy/DCEH cash flow for 2019

Hi Dave,

Thanks for the notice. l’ve copied in Tara Sikora and our accountant Rhonda Puf'fer.
elease include them on the notice.

Thani<s,

|Vlike

From: Dave Linscott Lmai|to:dave@c|ottoreco.com]
Sent: Wednesday, February 06, 2019 2:54 PM
To: Frola, Michael; Mark Dottore; Mary i< Whitmer
Subject: Argosy/DCEH cash flow for 2019

Michael

We will be sending a summary cash flow report to you shortly.

We can discuss once you have a chance to review.

Thanks

Page|D #: 2908

 

CaSe: 1219-CV-00145-DAP DOC #Z 104-8 Filed: 03/05/19 14 Of 22. Page|D #Z 2909

Davt'd Linscott, CPA , CIRA

Dottore Conzpanies

Sent from roy Verizon, Samsnng Galaxy smartphone

 

CaSe: 1219-CV-00145-DAP DOC #Z 104-8 Filed: 03/05/19 15 Of 22. Page|D #Z 2910

 

 

 

 

 

 

 

 

 

 

 

< in pays §i`d-`ia`.i`)air"s"
Argosy University - At|anta 79,962.70 56,063.25 1,563,191.90 - 1,699,217.85
Argosy Universitv - Chicago 146,857.60 22,718.30 1,119,229.63 - 1,288,805.53
Argosy Unlversity - Dallas 13,046.00 8,540.00 18,425.00 - 40,111.00
Argosy University - Denver » - 286.00 » 286.00
Argosy University ~ Guam - - 2,148.50 ~ 2,148.50
Argosy Unlversity ~ Hawaii 67,549.00 54,053.50 641,911.29 ~ 763,523.89
Argosy University ~ Los Ange|es 16,528.00 9,556.00 173,173.81 130.00 199,387.81
Argosy University ~ Northern Virginia 9,793.90 32,259.60 1,001,411.14 ~ 1,043,464.54
Argosy University - On|ine 571,982.00 1,674,355.84 1,414,479-?1 16,799.00 3,677,616.55
Al'gosy University - Orange County 138,279.88 16,106.04 865,838¢66 7,106.00 1,028,330.52
Argosy University » Phoenlx 82,597.25 44,900.50 910,554.70 18,291.00 1,056,453.45
Argosy University - Sa|t Lake City - - 28,362.00 - 28,362.00
Argosy University - San Francisco 3,036.00 2,324.00 174,417.40 15,926.50 196,703.90
Argosy University - Sarasota - ~ 4,595.50 - 4,595.50
Argosy University - Seatt|e - 505.00 6,762.00 - 7,267.00
Afgosy University - Tampa 152,464.50 41,053.70 1,378,090.12 - 1,571,608.32 ,
Argosy Unlversity - Twin Cities 52,576.20 46,524.50 1,032,529.91 689.00 1,132,419.71
TOTAL 1,334,773.03 2,.009,070.43 10,336,517.21 59,941.50 13,740,302.17
< 10 Davs .:- _iiQ`é:l§:.D'aV§»-i
The Art institute Of California - Ho||ywood 13,551,24 13,914.00 50,510.77 - 78,076.01
The Art institute of Ca|ifornia ~ San Diego 7,780.00 3,242.00 12,931.00 - 23,953.00
TOTAL 21,33§.,24 17,156.00 63,541.`77 - 102,029.01

 

 

 

CaSe: 1219-CV-00145-DAP DOC #Z 104-8 Filed: 03/05/19 16 Of 22. Page|D #Z 2911

EXH|B|T 2

 

 

Dot’roae

 

February 7, 2019

Diane Auer J ones

Principal Deputy Undersecretary
United States Dep artment of Education
400 Maryland Ave. SW

Washingtcn, D.C. 20202

Re¥ Souree and Appl.ication of Funds, January 2019

Non~Receivership Enti.ti.ee

AI A.tla,nta

AI Por:tlend

AI Colorado

el Houeton

AI Fort, Lauderda.le

AI Miami

.AI Chicago

South Savannah
Receiverahip Entitiee

AI Seattle

AI Pitteburgh

Argoey Orange County

AI Pheenix!l_¢aa Vegaa

Dear Ms. Jones,

Titie letter, audits accompanying exhibits, is intended to account for $50,933,320 of
funds advanced horn January 1 to February 4, 2019, to the Argosy, South and Art
Institutes universities (the “Universities”) listed above, both pre~ and post-
receivership. Thmugh Febmary 4, 2019, sa,saa,eos ($2,324,380 + seassz was
advanced to the Receivership (“Poet'Receiverebip Receipts”). An additional
$48,079,511 was advanced to the Universities prior to the appointment of the
Receiver, and to the Non'Receivership entities between Jannary 1 and February 4,
2019 (“Non'Receiverehip Receipte”). Please see the attached spreadsheet entitled
“Receipte Summary” to see the recipients of the cash and the date the cash was
received

When the Receiver seized the cash accounts, there was $5,478,585 in cash in all
Receivership Entities' accountsl This cash was used by the Receiver to pay the

¢M%e nasa classes ohio 44115.2535
2i5.77l .0727 finn 236.7?\.2450 wW.DoztorcCo.Com

Coi>~sanrsies,, ne

 

CaSe: 1219-CV-00145-DAP DOC #Z 104-8 Filed: 03/05/19 18 Of 22. Page|D #Z 2913

February 1, 2019, payroll of $5,1'78,482. The figures are provided in the second
spreadsheet entitled “AU dc DCEH Cash Flow.” The payment of the February 1,
2019, payroll leaves the Receivership Entities with only $3,811,883 to manage all of
their support and administrative services

The Receivership’s dire cash situation was horn out of an early January series of
agreements that were entered into by the Non'Recei,vership Entities that
transitioned those entities into separate 501(¢)(3) entities with independent boards
of directors (the “Spin'O&"). The problem with the Spin-OH is that the Universities
were really not separate entities for purposes oi" their non'academic operational '
management The solution, they thought, was for all of the Universities to use a
managed services company named Studio Enterprise Manager, LLC, (“Studio”). But
Stud.io was not equipped to provide any services to the Universities, so Studio had
agreements with DCEH to continue to provide all of the operational services to the
Universities.

Given that DCEH was ultimately responsible to provide operational services to the
Universit.ies, the agreements anticipated a flow of service fees from the Department
of Education to the Universities, then to Studio, then to DCEH. The funds were
reduced by the fees that Stud.io was allowed to charge under these agreements As
DCEH is providing all of the operational services to the Universities, it is hard to
understand why Studio is receiving substantial fees under its Ma.naged Services
Agreements. lt is also our understanding that the Universities made their
payments in advance, and Studio was required to send the money on to DCEH in
arrears. At this point, it appears that over $6 million is due to DCEH from Studio
for services to support the Universities; this money may never be paid short of legal
action,

We further understand “investors" were supposed to inject $10,000,000 to make
sure DCEH paid for the Universities’ operations Unfortunately, there was no cash
investment into DCEH by anyone. If any investor cash was contributedl it was
consumed by administrative expenses legal fees andior Studio management fees.
We are still pursuing this line of inquiry to determine item whom this cash was
expected, if it was paid, and if paid, to what use it was put.

We also believe that there was scattered matching of revenues and expenses among
the Universities. For example, prior to the receivership DCEH was saddled with a
$9 million payroll to pay employees in all of the Universities. Days later when
draws on Title IV were made, it appears there was no allocation among the
universities for these payroll expenses creating windfalls for the Non~]:'leceivership
Entities. Again, we are pursuing this matter with South. and Art Institutes systems

The purpose behind the reorganization in danuary was a laudable attempt to save
the Non~Receiver-ship Entities benefiting both students and taxpayers I-Icwever, it

{UWZNT$~! l

 

CaSe: 1219-CV-00145-DAP DOC #Z 104-8 Filed: 03/05/19 19 Of 22. Page|D #. 2914

is not working because the Universities in good faith have paid Studio, but Studio
has decided to hold on to all monies for their own fees. If the problem cannot be
resolved, DCEH will have to work with the Non-Receivership Entities so that they
can support their own operations

While the Receiver is concerned about all of the students, he has a direct Hduciary
responsibility to the Argosy students In order to meet that responsibility, the
Receiver is implementing a plan to support the needed managed services at a
greatly reduced cost. We intend to have that plan in place by March 1m with the
approval of the independent board ofArgosy.

The Receiver understands that, regardless of the situation among the Universities
and Studio, the most critical need is to pay the $13 million of Argosy student
stipends. As the spreadsheets show, the Receiver's cash balance is only $3,811.883.
This is clearly not adequate to pay $13 million of stipends due to the Argosy
students and the situation must be urgently addressed

In order to pay the student stipends, complete the semester, transition the
Receivership Entities, address the Teach Out requirements and meet the other
regulatory requirements of the Departrnent of Education and the Department of
Justice, we plan to take the following action stepsl

s On behalf of Argosy, the Receiver will request a $13 million drawdown of the
$21 million in available funds to immediately pay all outstanding student
stipends. Altbough Argosy is currently on HCME, under these urgent
circumstances we are requesting a one'time exemption from the normal
rules for the sake of the students who are in extreme need.

0 Once the stipends are paid, on belian of _Argosy the Receiver plans to apply
for the remaining $7 million in G5 funds These funds, combined existing
balances of approximately $3.8 million will fund Argosy operations and
payroll for the remainder of the semester. There is also between $B million to
$6 million of additional draws available related to online starts in February
and March.

a The Receiver will work with the independent boards and officers of South
and Arts lnstitutes so that they can take over their own operating services at
the earliest possible time.

s The Receiver intends to settle with or unwind the Studio transaction and
recover the funds in Studio's hands.

o The Receiver is working with eight active potential purchasers and pursuing
transitioning or selling the Receivership Entities as soon as possible.

tensions-1 l

 

CaSe: 1219-CV-OOl45-DAP DOC #Z 104-8 Filed: 03/05/19 20 Of 22. Page|D #Z 2915

 

We look forward to working with the Depart;ment of Education and the Department
of Justice to transition these Universities to a soft landing which is in the interest
of every Sts.keholde::.

Yours va trul

   
 

Mark E. D%ttore
Receiver

cc: Jonathan E. Jacobson, Esq.
Department of Justi.ce
Benjamin W. Butteriield, Esq.
Morrison & Foerster, LLP
James A. Newton, Esq.
Morrison 3a Foerster, LLP

Enelosure

{¢'.\W‘NSTS-l}

 

CaSe: 1219-CV-00145-DAP DOC #Z 104-8 Filed: 03/05/19 21 Of 22. Page|D #Z 2916

 

._.Em?.zan¢~u»u

 

 

 

nnn.mo£&¢c~<
M\Q._?§G
come aim mmh.§u KMBB 535 teresa tv.hm_=u §§qu pages §.,~¢G SEBE §_§B.@ :i.
z>._:_§_ § m ~,¢.u.wm_ m - m . m ., m u_:m.~= g . m 533 m . m . w l m annum
zona_._=_ kong w - m wm.,~wm w . m . m . m . .... - w . m . w .. m usda
z§_._ .E§= m res w . m »¥..~S w . m . m . 9 . w . w . m H.Hw w gsa
Ez”nu¢i= >”onm= m r»$_=$. m - m . m - m ~_w$...§. m . m . w . m . m .. w m.ms._zm
».2.=§ >:Km= m dad .~. - w . w . w . m . m . w . m . m - o §§
B§ >_EH= m - m §§ m . m . w . m - m - w - m - m ¢ m 33
>E.._.BS >_. q 333 w , m . w . m §st w - w 1233 m mm¢__§ m - m , m ».B..._§
R.ns.oa_§nn§.< ._EEH_._ m umwth m 253 m . m - w ..=Hw.m$ m m_$m.$~ m - m . w ~.S_.___S m . m F$m..§
z?:§.._§:x aug m . ".. §§ m . m . m . m . m - m - w . v . q §§
E§e=§§<@= zonm._ m w~.§ m . w 1 » . m - m . m . m - m - m . g usi
E!_.a» § m E_S.». m . m - m . m ~.mm._$_~ m ~m~.~$ m . w w:.mm¢ m - m . m m.._.§~.§
Bn§ ang m ....oS m . m - m - w . m . m , w . m - m » m H.Bn
mu.a.§_. § m ».$~.B¢ m - m - w . m mh£.wwm m m :_.S_._§ m . m n - m N.»B.$u
._._.Ez§

nasa §

>= m §m.m..s

§§ ... _..B~_o...._.

>:onm= m §§qu

wong w -.nmm.mmw

.EE w S.¢w.ws

 

CaSe: 1219-CV-00145-DAP DOC #Z 104-8 Filed: 03/05/19 22 Of 22. Page|D #Z 2917

numw 102
>..mom<\onm_._
..~\.~\Mm . m\m\wouw

 

 

 

>..mum< hour 205 ._.o§
m~m_.=_._m cm_m:nm m -
dam _< xmnm_uc.. m u~.wmm.wm»
§§ vm< m W.§q_mmw~
~\P vm< m n~.u_.»w.awd
msum.,_»_m w Gow.§£
Om‘.m“. <m=ao~ vm¢.§m:~m m humm_hmm~
m...\..... m wom`d&
._.§.: Qmmm xm=__. m mmmm.mm&
.B> m PS¢.BB
n_.=...m:» mm_m=nm m m~mmo.um~
Unm_._ nmm_.. 192
m»m..z_..n mv_uznm m H§waa.§
dam _< mm...m_um m ».~E.B.~
§§ vm< m G.mcm.h~$
u.d.m um< m ?..»mm.pwwv
~\P 32 m FB.>Q§
Q§m_. <m=no.. nu<§m:»m m humo.oog
n:_.qo=» wm_m:nm m Aw..~mm.mumv
mmnm_cm_. hour dn”m:nm w w_m»..rmmm

n_.m- mmnmm<m_‘
»\udm.w\~o»wm

w a

E.BHQS
mansmme

‘U')~if|-

m m~m.mwe
m GS.»§
m EE_¥..¢
w mmwm§
m Pm$.»§
m m.£w.mm...

 

S.,Q.S`Bo
§B_S.~

B.mcm.»~mv
G_Sm.h-~

m M‘i.l'l»m‘l.h~

humo.oo£
m M.Nmm_u.wu

 

32 mmnm?m_.
U<-\~Em

m m~..$m.mmm

m N._wmm.mom

m F»BL§
m hw§.~we

 

m m.mmchm.~

w P_Nmm._pmb

m ~m.ow.\.cmmv

 

m F§.m.$.£

m w.m=.www

